Citation Nr: 1048349	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1805 for a child born with spina bifida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.  The appellant is the Veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In June 2006, the Board remanded the issue on the title page for 
further evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.


FINDING OF FACT

The appellant has spina bifida occulta.  




CONCLUSION OF LAW

The criteria for establishing benefits under the provisions of 38 
U.S.C.A. § 1805 for a child born with spina bifida have not been 
met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. 
§ 3.814 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in January 2002 and March 2007 letters, the 
appellant was provided notice regarding what information and 
evidence is needed to substantiate her claim for benefits for 
spina bifida, as well as what information and evidence must be 
submitted by the appellant and what information and evidence will 
be obtained by VA.  The claim was last readjudicated in November 
2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include private treatment 
records, Social Security Administration (SSA) records, medical 
treatises, and hearing testimony.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process by providing evidence and argument.  Thus, she was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the appellant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida except 
spina bifida occulta.  38 U.S.C.A. § 1802 (emphasis added); 
38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  

In this case, the appellant asserts that she has spina bifida as 
a result of her father's service in Vietnam.  The medical 
evidence of record reflects the appellant suffers from multiple 
epiphyseal dysplasia, which is a form of mild dwarfism according 
to excerpts from The Merck Manual contained in the claims file.  
Such disorder is not a condition for which benefits can be paid 
under 38 U.S.C.A. § 1805(a).  See 38 C.F.R. § 3.814(a).  The 
evidence of record also indicates that the appellant does have 
spina bifida, but X-rays reflect that the condition is spina 
bifida occulta.  Specifically, February 1986 and August 1994 X-
ray reports note spina bifida occulta at S-1.  Medical records in 
2005 note diagnoses of spina bifida occulta.  Benefits are not 
authorized under 38 U.S.C.A. § 1805 for spina bifida occulta.  As 
such, the appellant's claim must be denied.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1805 for a child born with spina bifida is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


